Citation Nr: 1236001	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include secondary to service-connected leg disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in relevant part, denied service connection for a left ear disorder, a right ankle disorder, and a lumbar spine disorder, to include secondary to a service-connected left leg disability.  The Veteran appealed to the Board.  

In December 2010, the Board denied service connection for a right ankle disorder and remanded the remaining two issues to the RO for further evidentiary development.  In a May 2012 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  Hence, the full benefit sought on appeal on that matter has been granted and the issue no longer remains in appellate status.  The issue of entitlement to service connection for a lumbar spine disorder, to include secondary to a service-connected left leg disability remained denied.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's currently manifest lumbar spine disability is not due to trauma in service or proximately due to or aggravated by a service-connected disability and arthritis of the lumbar spine was not manifest to a compensable degree within one year of discharge.  



CONCLUSION OF LAW

A lumbar spine disorder, was not incurred in or aggravated by active service, is not proximately due to or aggravated by a service-connected disability, and arthritis of the lumbar spine may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In October 2005 and February 2006 letters, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  In a March 2006 letter, also issued prior to the rating decision on appeal, the Veteran was advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private medical records, private medical statements, several VA examination reports and opinions, and the Veteran's statements.  

In December 2010, the issue was remanded for further evidentiary development, including obtaining an examination and opinion that was based on a full review of the record and provided a complete rationale.  A review of the March 2012 VA examination reflects that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical report and opinion is adequate for adjudication purposes and another remand is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2006).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that the regulation was amended effective October 10, 2006; however, the Veteran's claim was filed prior to that date.  Therefore, the older version of the regulation is applicable.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he is entitled to service connection for a lumbar spine disorder.  He contends that his currently manifest disability had its onset in service when he was injured in an automobile accident.  In the alternative, he contends the disorder is secondary to his service-connected leg disabilities, specifically due to his altered gait.  The Veteran has established service connection for residuals of a fracture of the left tibia and fibula with neuroma with post traumatic arthritis of the left knee and ankle, and arthritis of the right knee.  The medical evidence associated with the file shows that the Veteran has currently been diagnosed with lumbar disc herniation status post L4-5 laminectomy and discectomy and L5 radiculopathy in 1992.  

However, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, to include secondary to his service-connected leg disabilities.  The Board observes that the Veteran's service treatment records show that he was involved in a motor vehicle accident in May 1970 and that he sustained fractures of the distal tibia and fibula.  But no trauma to the lumbar spine was reported.  In a July 1970 Narrative Summary, it was noted that the primary injury was a fracture of the middle third of the left tibia and fibula.  It was specifically reported that he "had no other injury." (Emphasis added).  He subsequently was hospitalized and underwent surgery in July 1971 for the excision and release of a neuroma of the saphenous nerve of the left lower leg; and was eventually discharged to limited duty.  In a November 1971 Physical Evaluation Board Report, it was noted that current physical examination was within normal limits except for tenderness, hyperesthesia and some slight swelling in the left leg in the distal third of the ear.  He had normal range of motion in the left knee, the left ankle and the left foot; and he walked with a normal gait.  It was concluded that he was unfit for duty and separation was recommended.  The Veteran signed a statement acknowledging the findings of the medical board prior to his discharge from active duty.  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report that he injured his back in service and that he has experienced pain in his back since that time.  However, the Board finds that his assertions are not credible in light of the contemporaneous medical reports that failed to show that the Veteran sustained any type of back injury during the in-service motor vehicle accident.  In fact, as noted above, the July 1970 Narrative Report specifically stated that there were no other injuries and upon physical examination in November 1971, clinical evaluation was within normal limits other than residuals from the leg fractures and neuroma.  The Veteran did not report any complaints of back pain or other symptoms pertaining to his lumbar spine.  Additionally, the Board points out that there is no mention of an in-service back injury in the contemporaneous post-service clinical records until after the Veteran filed his VA claim.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright, supra.  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing back pain since the motor vehicle accident in service.  

Moreover, the Board observes that there are no medical records documenting complaints of back pain or back problems to satisfy the continuity of symptomatology requirement of § 3.303(b) until approximately 20 years after discharge, and arthritis of the lumbar spine was not medically documented within one year of the Veteran's discharge from service.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to the lumbosacral spine until many years (almost 20) after his discharge from active service, coupled with the fact that the Veteran has a history of post-service work injury to the lumbosacral spine in March 1992 while lifting a heavy conference table and subsequently experiencing radiating pain down his left leg, are against his claim for service connection.  In fact, in a March 1992 letter to Ford Motor Company, the physician noted that the Veteran did not have low back pain at that time.  Therefore, the Veteran's statements do not constitute competent and credible lay evidence of a medical nexus opinion and are not sufficient to establish the presence of a chronic spine disability from the time the Veteran was discharged from service to the present as required under 38 C.F.R. § 3.303(b).  

The Board also finds that the medical statements in support of the Veteran's claim that relied upon his inaccurate factual history also lack probative value.  (See for example, the December 2007 letter from T. J. G., D.C. and the January 2011 VA examination report).  These statements clearly do not comport with the clinical data detailed in the record and do not address the post-service injury reported in the Veteran's claims file.  In sum, the statements were made based solely on the Veteran's reported history, and the history the Veteran provided is not consistent with the evidence contained in the record.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value).  Accordingly, the Board finds that these statements lack significant probative value.  See Bloom, supra.

During the development of his claim, the Veteran was provided three other VA examinations with respect to his lumbar spine.  A November 2005 VA examination report concluded that the Veteran's lumbar spine disorder was not likely related to his left leg disorder, and a May 2008 VA examination report also concluded that the Veteran's currently manifest low back disorder was less likely as not caused by, or related to, his service-connected left and right knee conditions.  Most significantly, a March 2102 VA examination report concluded that it was less likely that the Veteran's current spine problems were incurred in service or caused by his in-service injuries, and were not proximately due to or aggravated by his service-connected leg disabilities.  The clinician based his opinion on a on a full review of the record and a thorough clinical evaluation.  The physician also explained that there was no mention of back pain or any type of lumbar spine injury in the Veteran's service treatment reports, and upon clinical evaluation in January 1970, examination of the spine was normal.  Moreover, the Veteran sustained a post-service work injury in 1992, which necessitated surgical intervention, and he was involved in another minor motor vehicle accident in 2007 that resulted in increased back pain at least temporarily.  He further explained that the Veteran's fractures were noted to have healed within the same year of the injury and did not result in an altered gait.  Hence, it was not likely that his service-connected leg disabilities contributed to or aggravated the Veteran's back problems.  The Board has accorded the opinion significant probative value.  See Winsett, Bloom, supra.  Consequently, in light of the Veteran's history of a post-service work injury, the gap in time between service and the onset of his current problems, as well as the Board's finding that the most probative evidence does not support his claim on either a direct or secondary basis, the Board concludes that the claim may not be granted.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a lumbar spine disorder, to include secondary to a service-connected leg disabilities, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


